Citation Nr: 0003310	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of 5th and 6th 
right rib injuries due to an inservice right closed tube 
thoracostomy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to December 
1969.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran underwent a right closed tube thoracostomy 
while on active duty.

3.  The veteran has slight sclerosis/evidence of old trauma 
of ribs #5 and #6, disability, which was caused by an 
inservice right closed tube thoracostomy.


CONCLUSION OF LAW

Residuals of injuries to right ribs #5 and #6 were incurred 
during active duty military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the veteran, in a statement 
received in March 1998, requested service connection for a 
possible broken rib as a result of a 1969 inservice right 
closed tube thoracostomy.  The RO thus characterized the 
issue as entitlement to service connection for residuals of a 
fractured rib, and denied that claim.  During his May 1999 
personal hearing at the RO the veteran indicated he did not 
then feel that a rib had been broken during the procedure, 
but that the ribs may have been spread or otherwise injured 
during this procedure.  As the April 1998 VA examination 
report noted slight sclerosis/evidence of old trauma to ribs 
#5 and #6, on the right, however, and indicated this was 
probably at the site of a chest tube insertion during the 
closed tube thoracostomy, the Board has recharacterized the 
issue as stated on the first page of this decision.

The Board finds the veteran's claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he is found to 
have presented a claim which is plausible, in that his 
service medical records reveal a right closed tube 
thoracostomy during active duty service, and a VA physician 
has related right 5th and 6th rib sclerosis and evidence of 
old trauma to those ribs to that inservice procedure.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).

The veteran's service medical records indicate that in August 
1969 he underwent a right closed tube thoracostomy for relief 
of a recurrent pneumothorax.

During his March 1999 personal hearing at the RO, the veteran 
testified a tube was inserted into his right lung in 1969 for 
relief of a recurrent pneumothorax.  He currently complained 
of pain in the area of that procedure, and testified that he 
was not actually contending that a rib was fractured during 
that procedure, but that possibly the ribs were pulled apart 
or otherwise somehow injured at that time.

An April 1998 VA examination report contained a diagnosis, 
based on a current X-ray report, of slight sclerosis/evidence 
of old trauma, involving ribs #5 and #6 on the right, 
probably at the site of chest tube insertion, and chronic 
myofascial pain along the right thoracotomy scar.
Accordingly, as the evidence reveals an inservice right 
closed tube thoracostomy for relief of a recurrent 
pneumothorax, and that a VA physician has noted slight 
sclerosis/evidence of old trauma, involving ribs #5 and #6 on 
the right, probably at the site of chest tube insertion, and 
chronic myofascial pain along the right thoracotomy scar, 
service connection for residuals of injuries to ribs #5 and 
#6 on the right, due to a right closed tube thoracostomy, is 
warranted.


ORDER

Service connection for residuals of injuries to ribs #5 and 
#6 on the right, due to an inservice right closed tube 
thoracostomy, is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

